Fourth Court of Appeals
                                San Antonio, Texas
                                      April 21, 2020

                                   No. 04-19-00812-CV

                             Ken KINSEY and Arty Straehla,
                                     Appellants

                                             v.

                            AL GLOBAL SERVICES, LLC,
                                    Appellees

                 From the 57th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2018CI22581
                       Honorable Antonia Arteaga, Judge Presiding


                                      ORDER

    The Appellant’s First Unopposed Motion to Extend Time to File Reply Brief is hereby
GRANTED. Time is extended to May 7, 2020.


      It is so ORDERED on this 21st day of April, 2020.

                                                                       PER CURIAM



      ATTESTED TO: _____________________________
                  MICHAEL A. CRUZ,
                  Clerk of Court